DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding “at least one…printed the package,” on page 12, filed 01 May 2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the cited references do not teach “at least one…printed the package,” on page 12, the examiner respectfully disagrees.
Feeney teaches generating a digital signature using a private key and data relating to the product, wherein the data may include data identifying the product, and wherein the signature may include a digital certificate (Para. 57, 86, 88, 89), wherein a series of transactions originate with the manufacturer of the product (Para. 67), and wherein the product may be a consumable (Para. 51).  The certificate includes information to enable verification of an identity of the entity that uses the first computer, i.e. the manufacturer (Para. 34, 65), and wherein the manufacturer uses a three-dimensional printing process (Para. 60).
It should be noted that the limitation—“wherein the certificate comprises at least one of a make, a model, an identifier, or an owner of the 3D printer that printed the package”—only requires that the “owner” be “of the 3D printer that printed the package”  Using the broadest reasonable interpretation of the claim, any information related to a make, a model, or an identifier would satisfy the limitation.  The examiner suggests amending the claim to clearly state that each of the make, model, identifier, and owner are associated with the 3D printer, e.g., at least one of a make of the 3D printer that printed the package, a model of the 3D printer that printed the package, etc.
Therefore, the aforementioned limitation is taught by the combination of the cited references.
Also note:  the newly cited Divine et al. (US 2015/0096266 A1) reference discloses one or more pieces of information may be printed onto the package, wherein the information may include an entity that printed the package, an identifier of the printer that printed the package, etc. (Para. 45).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/403,125, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In this case the ‘125 provisional application does not disclose utilizing “blockchain”.
Accordingly, claims 1-8, 21-24, and 26-30 are not entitled to the benefit of the ‘125 provisional application.

The disclosure of the prior-filed application, Application No. 62/485,967, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In this case the ‘967 provisional application does not disclose utilizing a “certificate” or “signing a certificate”.
Accordingly, claims 1-8, 21-24, and 26-28 are not entitled to the benefit of the ‘967 provisional application.

The disclosure of the prior-filed application, Application No. 62/631,509, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In this case the ‘509 provisional application does not disclose utilizing a “certificate” or “signing a certificate”.
Accordingly, claims 1-8, 21-24, and 26-28 are not entitled to the benefit of the ‘509 provisional application.

The disclosure of the prior-filed application, Application No. 15/721,731, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In this case the ‘731 non-provisional application does not disclose utilizing a “certificate” or “signing a certificate”.
Accordingly, claims 1-8, 21-24, and 26-28 are not entitled to the benefit of the ‘731 non-provisional application.

The disclosure of the prior-filed application, Application No. 15/721,726, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In this case the ‘726 non-provisional application does not disclose utilizing a “certificate” or “signing a certificate”.
Accordingly, claims 1-8, 21-24, and 26-28 are not entitled to the benefit of the ‘726 non-provisional application.

Accordingly, claims 1-8, 21-24, and 26-28 shall be examined based on the 08 December 2018 filing date of the instant application and claims 29-30 shall be examined based on the 16 April 2017 filing date of the 62/485,967 provisional application.

Claim Objections
Claims 1 and 28 are objected to because of the following informalities:
Regarding claim 1, line 6—“the 3D printer” and “the package”, both lack sufficient antecedent basis for the claim.  This objection may be overcome by amending the claim to state --a three-dimensional printer—and --a package--, for example.

Regarding claim 28, lines 1-2—“the first 3D printer” lacks sufficient antecedent basis for the claim.  This objection may be overcome by amending the claim to state --the 3D printer-- in order to refer to the 3D printer in claim 1 or to amend claim 1 to state --a first three-dimensional (3D) printer--, for example.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 8—“a package” and “a three-dimensional (3D) printer” it is unclear as to whether the package and 3D printer are referring to the “package” and “3D printer” of line 6 or are separate.  For purposes of examination, the examiner shall equate the 3D printer and package of line 8 with the 3D printer and package of line 6.  This rejection may be overcome by amending the claim to state --the package-- and --the three-dimensional (3D) printer--, for example.

Regarding claim 28, line 2—“”an owner of the second 3D printer”, it is unclear as to whether the owner is referring to the “owner of a second 3D printer” of claim 26 or is a separate owner.  For purposes of examination, the examiner shall equate the “owner of the second 3D printer” of claim 28 with the “owner of a second 3D printer” of claim 26.  This rejection may be overcome by amending the claim to state --the owner of the second 3D printer--, for example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Endress et al. (US 10,002,362 B1) in view of Feeney (US 2016/0098730 A1) and further in view of Coleman et al. (US 2017/0046501 A1).
Regarding claim 1, Endress teaches a method of manufacturing, packaging and providing verification of authenticity of medicine, comprising: 
manufacturing a medicine, e.g. an original manufacturer of the product (Col. 27, lines 24-40; Col. 28, lines 63-67), wherein the product may include a consumable good, such as a liquid pharmaceutical that is contained in a container or pharmaceutical tablets (pills) contained in a set of blister packs (Fig. 2, el. 5, 6; Fig. 3, el. 8, 9; Col. 20, lines 4-31); 
signing a hash value using a private key of a manufacturer, e.g. determining a response emitted by the PUF being incorporated in the product in reaction to a challenge, transforming the response into a data string, hashing the data string, and digitally signing the hash value with a private key (Col. 18, lines 41-54; Col. 22, lines 10-38); generating a public/private key pair at the manufacturer (Col. 27, lines 35-63),
wherein the hash value further comprises at least one of a make, a model, an identifier, or an owner of the 3D printer that printed the package, e.g. the second hash value is derived from supply-chain related data pertaining to manufacturer A (Endress-Col. 29, lines 11-24);
writing the value to a blockchain, e.g. storing the hash values in a first block of a blockchain BC-PUF and/or BC-SCM (Col. 29, lines 1-21); and 
printing a package to enclose the medicine, e.g. a liquid pharmaceutical contained in a bottle or pharmaceutical tablets contained in a set of blister packs (Col. 20, lines 4-41),
using a three-dimensional (3D) printer, e.g. printing a physical object using 3-D printing (Col. 21, line 40-Col. 22, line 10), and 
to include the signed hash value in a machine-readable form, e.g. printing the digital signature on the product in the form of a two-dimensional barcode, such as a QR-code, or in the form of an RFID chip (Fig. 1, el. (a)-(f); Col. 19, lines 10-52; Col. 22, lines 39-62).
Endress does not clearly teach signing a certificate identifying the medicine using a private key of a manufacturer, wherein the certificate comprises at least one of a make, a model, an identifier, or an owner of the 3D printer that printed the package; writing the signed certificate to a blockchain; and printing a package using a three-dimensional (3D) printer to enclose the medicine and to include the signed certificate in a machine-readable form.
Feeney teaches signing a certificate identifying a product using a private key of a manufacturer, e.g. generating a digital signature using a private key and data relating to the product, wherein the data may include data identifying the product, and wherein the signature may include a digital certificate (Para. 57, 86, 88, 89); a series of transactions originate with the manufacturer of the product (Para. 67), wherein the product may be a consumable (Para. 51),
wherein the certificate further comprises at least one of a make, a model, an identifier, or an owner of the 3D printer that printed the package, e.g. wherein the certificate includes information to enable verification of an identity of the entity that uses the first computer, i.e. the manufacturer (Para. 34, 65); wherein the manufacturer uses a three-dimensional printing process (Para. 60), Examiner note:  see the Response to Arguments section for interpretation of this limitation;
writing the signed certificate to a blockchain, e.g. filing a transaction, originating at the manufacturer, in a transaction register, such as a blockchain, wherein the transaction includes the digital signature (Para. 39, 61, 62, 67); and
printing a package using a three-dimensional (3D) printer to enclose the product and to include the signed certificate in a machine-readable form, e.g. producing the product using three-dimensional printing and affixing the first code to the product, wherein the affixing may include attaching to, adhering to, incorporated within, or embedded within the product (Para. 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress to include signing a certificate identifying the medicine using a private key of a manufacturer, wherein the certificate comprises at least one of a make, a model, an identifier, or an owner of the 3D printer that printed the package; writing the signed certificate to a blockchain; and printing a package using a three-dimensional (3D) printer to enclose the product and to include the signed certificate in a machine-readable form, using the known methods of generating a digital signature using a private key and data relating to the product, wherein the data may include data identifying the product, and wherein the signature may include a digital certificate; filing a transaction, originating at the manufacturer, in a transaction register, such as a blockchain, wherein the transaction includes the digital signature; and producing the product using three-dimensional printing and affixing the first code to the product, wherein the affixing may include attaching to, adhering to, incorporated within, or embedded within the product, as taught by Feeney, in combination with the security marking system of Endress, for the purpose of aiding in the prevention of counterfeiting (Feeney-Para. 1).
Endress in view of Feeney does not explicitly teach printing a package using a three-dimensional (3D) printer to enclose the medicine.
Coleman teaches printing a package using a three-dimensional (3D) printer to enclose the medicine and to include the data in a machine-readable form, e.g. 3D printing a bottle or container to enclose a medicine and embedding one or more sensors and other components of the system within the bottle or container (Para. 58, 71, 87).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney to include printing a package using a three-dimensional (3D) printer to enclose the medicine, using the known method of 3D printing a bottle or container to enclose a medicine and embedding one or more sensors and other components of the system within the bottle or container, as taught by Coleman, in combination with the security marking system of Endress in view of Feeney, for the purpose of aiding in patient compliance monitoring using an unobtrusively integrated design (Coleman-Para. 28).

Regarding claim 2, Endress in view of Feeney in view of Coleman teaches wherein the machine-readable form is an optical code defined on the package, e.g. a QR code, a bar code, a hologram, or an image (Endress-Col. 19, lines 5-52).

Regarding claim 3, Endress in view of Feeney in view of Coleman teaches all elements of claim 1.
Endress in view of Feeney does not clearly teach wherein printing the packaging comprises: including within the printed package at least one sensor configured to detect at least one of: motion; temperature; or global positioning system-based location.
Coleman teaches wherein printing the packaging comprises: including within the printed package at least one sensor configured to detect at least one of: motion; temperature; or global positioning system-based -based location, e.g. including a temperature sensor, an optical sensor, a force/pressure sensor, and/or a position sensor (Coleman-Para. 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney to include wherein printing the packaging comprises: including within the printed package at least one sensor configured to detect at least one of: motion; temperature; or global positioning system-based -based location, as taught by Coleman, using the same motivation as in claim 1.

Regarding claim 7, Endress in view of Feeney in view of Coleman teaches at a pharmacy: verifying if the medicine was manufactured by the manufacturer, based at least in part on operation of a public key of the manufacturer, e.g. using a reader device to perform an examination of the product in relation to the composite security marking of the product to obtain the hash value and to determine the signature of the hash value (Endress-Col. 23, lines 49-67; Col. 29, lines 25-59); wherein the reading is performed at the local retailer of the product (Endress-Col. 30, lines 5-11); generating a public/private key pair at the manufacturer (Endress-Col. 18, lines 41-57; Col. 27, lines 35-63); reading the signature with the help of the corresponding public key (Endress-Col. 18, lines 41-57); and 
verifying if the blockchain contains a record of manufacture of the medicine, e.g. accessing the data stored in the two blockchains in order to examine manufacturer A was in fact the originator of the product and whether the supply chain was as expected (Endress-Col. 28, lines 44-62; Col. 30, lines 5-25); and 
dispensing the medicine based on success of both verification steps, e.g. determining that the product is authentic (Endress-Col. 28, lines 1-32; Col. 29, lines 25-44; Col. 30, lines 5-11);
Also note:  Feeney discloses verifying the product is authentic if it is a genuine product offered for sale by an authorized merchant and the transactions originate with the manufacturer (Feeney-Para. 67).

Regarding claim 29, Endress teaches a method of manufacturing, packaging and providing verification of authenticity of medicine, comprising: 
manufacturing a medicine, e.g. an original manufacturer of the product (Col. 27, lines 24-40; Col. 28, lines 63-67), wherein the product may include a consumable good, such as a liquid pharmaceutical that is contained in a container or pharmaceutical tablets (pills) contained in a set of blister packs (Fig. 2, el. 5, 6; Fig. 3, el. 8, 9; Col. 20, lines 4-31); 
digitally signing a hash value using a private key signature of a manufacturer of the medicine, e.g. determining a response emitted by the PUF being incorporated in the product in reaction to a challenge, transforming the response into a data string, hashing the data string, and digitally signing the hash value with a private key (Col. 18, lines 41-54; Col. 22, lines 10-38); generating a public/private key pair at the manufacturer (Col. 27, lines 35-63),
wherein the hash value further comprises at least one of a make, a model, an identifier, or an owner of the 3D printer that printed the package, e.g. the second hash value is derived from supply-chain related data pertaining to manufacturer A (Endress-Col. 29, lines 11-24);
writing the value to a blockchain, e.g. storing the hash values in a first block of a blockchain BC-PUF and/or BC-SCM (Col. 29, lines 1-21); and 
printing a package…to enclose the medicine, e.g. a liquid pharmaceutical contained in a bottle or pharmaceutical tablets contained in  a set of blister packs (Col. 20, lines 4-41),
using a three-dimensional (3D) printer, e.g. printing a physical object using 3-D printing (Col. 21, line 40-Col. 22, line 10), and 
to include the signed hash value in a machine-readable form, e.g. printing the digital signature on the product in the form of a two-dimensional barcode, such as a QR-code, or in the form of an RFID chip (Fig. 1, el. (a)-(f); Col. 19, lines 10-52; Col. 22, lines 39-62).
Endress does not clearly teach digitally signing the medicine using a private key signature of a manufacturer of the medicine; writing the private key signature of the manufacturer to a blockchain; and printing a package using a three-dimensional (3D) printer to enclose the medicine and to include the private key signature of the manufacturer in a machine-readable form.
Feeney teaches digitally signing the product using a private key signature of a manufacturer of the medicine, e.g. generating a digital signature using a private key and data relating to the product, wherein the data may include data identifying the product, and wherein the signature may include a digital certificate (Para. 57, 86, 88, 89); a series of transactions originate with the manufacturer of the product (Para. 67), wherein the product may be a consumable (Para. 51);
writing the private key signature of the manufacturer to a blockchain, e.g. filing a transaction, originating at the manufacturer, in a transaction register, such as a blockchain, wherein the transaction includes the digital signature (Para. 39, 61, 62, 67); and
printing a package using a three-dimensional (3D) printer to enclose the product and to include the private key signature of the manufacturer in a machine-readable form, e.g. producing the product using three-dimensional printing and affixing the first code to the product, wherein the affixing may include attaching to, adhering to, incorporated within, or embedded within the product (Para. 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress to include digitally signing the medicine using a private key signature of a manufacturer of the medicine; writing the private key signature of the manufacturer to a blockchain; and printing a package using a three-dimensional (3D) printer to enclose the product and to include the private key signature of the manufacturer in a machine-readable form, using the known methods of generating a digital signature using a private key and data relating to the product, wherein the data may include data identifying the product, and wherein the signature may include a digital certificate; filing a transaction, originating at the manufacturer, in a transaction register, such as a blockchain, wherein the transaction includes the digital signature; and producing the product using three-dimensional printing and affixing the first code to the product, wherein the affixing may include attaching to, adhering to, incorporated within, or embedded within the product, as taught by Feeney, in combination with the security marking system of Endress, for the purpose of aiding in the prevention of counterfeiting (Feeney-Para. 1).
Endress in view of Feeney does not explicitly teach printing a package using a three-dimensional (3D) printer to enclose the medicine.
Coleman teaches printing a package using a three-dimensional (3D) printer to enclose the medicine and to include the data in a machine-readable form, e.g. 3D printing a bottle or container to enclose a medicine and embedding one or more sensors and other components of the system within the bottle or container (Para. 58, 71, 87).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney to include printing a package using a three-dimensional (3D) printer to enclose the medicine, using the known method of 3D printing a bottle or container to enclose a medicine and embedding one or more sensors and other components of the system within the bottle or container, as taught by Coleman, in combination with the security marking system of Endress in view of Feeney, for the purpose of aiding in patient compliance monitoring using an unobtrusively integrated design (Coleman-Para. 28).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Endress in view of Feeney in view of Coleman in view of Savolainen et al. (WO 2018/037148 A1) and further in view of Van Rooyen et al. (US 2015/0324764 A1).
Regarding claim 4, Endress in view of Feeney in view of Coleman teaches all elements of claim 1.
Endress in view of Feeney does not clearly teach wherein printing the packaging further comprises including a memory device within the package, and wherein the method further comprises: signing a prescription to a patient with a private key of a prescriber of the medicine and a public key of the patient; and writing the signed prescription to the memory device included within the package.
Coleman teaches wherein printing the packaging further comprises including a memory device within the package, e.g. including a memory to store information and data (Fig. 1B, el. 114; Para. 36, 41); and 
wherein the method further comprises:
writing a prescription to the memory device included within the package, e.g. setting an internal timer on the bottle for an optimal dosage time (Para. 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney to include wherein printing the packaging further comprises including a memory device within the package, and wherein the method further comprises: writing a prescription to the memory device included within the package, as taught by Coleman, using the same motivation as in claim 1.
Endress in view of Feeney in view of Coleman does not clearly teach signing a prescription to a patient with a private key of a prescriber of the medicine and a public key of the patient; and writing the signed prescription to the memory device included within the package.
Savolainen teaches signing a prescription to a patient with a private key of a prescriber of the medicine, e.g. creating, by a doctor, prescription and issuing a transaction that transfer ownership of the prescription to a person (Para. 79); signing the transaction using the doctor’s private key (Para. 105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney in view of Coleman to include signing a prescription to a patient with a private key of a prescriber of the medicine; and writing the signed prescription to the memory device included within the package, using the known method of creating, by a doctor, prescription and issuing a transaction that transfer ownership of the prescription to a person and signing the transaction using the doctor’s private key, as taught by Savolainen, in combination with the system of Endress in view of Feeney in view of Coleman, for the purpose of minimizing misuse possibilities (Savolainen-Para. 5).
Endress in view of Feeney in view of Coleman in view of Savolainen does not clearly teach signing a prescription to a patient with a private key of a prescriber of the medicine and a public key of the patient.
Van Rooyen teaches signing a transaction with a private key of a transferring party and a public key of a receiving party (Para. 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney in view of Coleman in view of Savolainen to include signing a prescription to a patient with a private key of a prescriber of the medicine and a public key of the patient, using the known method of signing a transaction with a private key of a transferring party and a public key of a receiving party, as taught by Van Rooyen, in combination with the system of Endress in view of Feeney in view of Coleman in view of Savolainen, for the purpose of providing increased security and accuracy of the prescription.

Regarding claim 5, Endress in view of Feeney in view of Coleman teaches all elements of claim 1.
Endress in view of Feeney in view of Coleman does not clearly teach further comprising: signing a prescription to a patient with a private key of a prescriber of the medicine to the patient and with a public key of the patient; and writing a result of the signing to the blockchain.
Savolainen teaches signing a prescription to a patient with a private key of a prescriber of the medicine to the patient, e.g. creating, by a doctor, prescription and issuing a transaction that transfer ownership of the prescription to a person (Para. 79); signing the transaction using the doctor’s private key (Para. 105); and
writing a result of the signing to the blockchain, e.g. distributing the signed transaction on the network, wherein the network is a blockchain that records prescriptions for the patient (Para. 47, 48, 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney in view of Coleman to include signing a prescription to a patient with a private key of a prescriber of the medicine to the patient; and writing a result of the signing to the blockchain, using the known method of creating, by a doctor, prescription and issuing a transaction that transfer ownership of the prescription to a person, signing the transaction using the doctor’s private key, and distributing the signed transaction on the network, wherein the network is a blockchain that records prescriptions for the patient, as taught by Savolainen, in combination with the system of Endress in view of Feeney in view of Coleman, for the purpose of minimizing misuse possibilities (Savolainen-Para. 5).
Endress in view of Feeney in view of Coleman in view of Savolainen does not clearly teach signing a prescription to a patient with a private key of a prescriber of the medicine to the patient and a public key of the patient.
Van Rooyen teaches signing a transaction with a private key of a transferring party and a public key of a receiving party (Para. 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney in view of Coleman in view of Savolainen to include signing a prescription to a patient with a private key of a prescriber of the medicine to the patient and a public key of the patient, using the known method of signing a transaction with a private key of a transferring party and a public key of a receiving party, as taught by Van Rooyen, in combination with the system of Endress in view of Feeney in view of Coleman in view of Savolainen, for the purpose of providing increased security and accuracy of the prescription.

Regarding claim 6, Endress in view of Feeney in view of Coleman in view of Savolainen in view of Van Rooyen teaches all elements of claim 5.
Endress further teaches further comprising at a pharmacy: scanning the composite security marking of the package to obtain a first data, e.g. using a reader device to perform an examination of the product in relation to the composite security marking of the product to obtain the hash value and to determine the signature of the hash value (Col. 23, lines 49-67; Col. 29, lines 25-59); wherein the reading is performed at the local retailer of the product (Col. 30, lines 5-11); 
reading the blockchain to obtain a second data, e.g. accessing the data stored in the two blockchains in order to examine manufacturer A was in fact the originator of the product and whether the supply chain was as expected, wherein the examination may be made at each node along the supply chain (Col. 30, lines 5-25); 
verifying the security marking using:  the first data and a public key of the manufacturer, e.g. generating a public/private key pair at the manufacturer (Col. 18, lines 41-57; Col. 27, lines 35-63); reading the signature with the help of the corresponding public key (Col. 18, lines 41-57); and 
the second data, e.g. accessing the data stored in the two blockchains in order to examine manufacturer A was in fact the originator of the product and whether the supply chain was as expected (Col. 28, lines 44-62; Col. 30, lines 5-25).
Endress does not clearly teach at a pharmacy: scanning the signed certificate of the package to obtain a first data; verifying the prescription of a patient using: the first data and a public key of the manufacturer; and the second data, a public key of the prescriber of the medicine, and a private key of the patient.
Feeney teaches scanning the signed certificate of the package to obtain a first data, e.g. scanning the first code, (Para. 63); wherein the first code includes the digital signature and data relating to the product, wherein the data may include data identifying the product, and wherein the signature may include a digital certificate (Para. 57, 86, 88, 89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress to include at a pharmacy: scanning the signed certificate of the package to obtain a first data, using the known method of scanning the first code, wherein the first code includes the digital signature and data relating to the product, wherein the data may include data identifying the product, and wherein the signature may include a digital certificate, as taught by Feeney, in combination with the security marking system of Endress, for the purpose of aiding in the prevention of counterfeiting (Feeney-Para. 1).
Endress in view of Feeney in view of Coleman does not clearly teach at a pharmacy: verifying the prescription of a patient using: the first data and a public key of the manufacturer; and the second data, a public key of the prescriber of the medicine, and a private key of the patient.
Savolainen teaches at a pharmacy, i.e. a certified pharmacist as a 3rd user (Para. 52): verifying the prescription of a patient using: the second data, a public key of the prescriber of the medicine, and a private key of the patient, e.g. creating, by a doctor, prescription and issuing a transaction that transfer ownership of the prescription to a person (Para. 79); signing the transaction using the doctor’s private key and using the sender’s, i.e., doctor’s, public key to verify (Para. 105, 121); the pharmacist presents the patient with a challenge to verify his/her identity and the patient signs the previous record issued by the doctor thus verifying their identity, wherein signatures are created using the private key (Para. 109, 121).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney in view of Coleman to include at a pharmacy: verifying the prescription of a patient using: the first data and a public key of the manufacturer; and the second data, a public key of the prescriber of the medicine and a private key of the patient, using the known method of creating, by a doctor, prescription and issuing a transaction that transfer ownership of the prescription to a person, signing the transaction using the doctor’s private key and using the sender’s, i.e., doctor’s, public key to verify, and the patient signs the previous record issued by the doctor thus verifying their identity, wherein signatures are created using the private key, as taught by Savolainen, in combination with the system of Endress in view of Feeney in view of Coleman, for the purpose of minimizing misuse possibilities (Savolainen-Para. 5).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Endress in view of Feeney in view of Coleman and further in view of Savolainen.
Regarding claim 8, Endress in view of Feeney in view of Coleman teaches all elements of claim 1.
Endress further teaches further comprising at a pharmacy: verifying a security marking by an operation including a public key, e.g. generating a public/private key pair at the manufacturer (Col. 18, lines 41-57; Col. 27, lines 35-63); reading the signature with the help of the corresponding public key (Col. 18, lines 41-57); accessing the data stored in the two blockchains in order to examine manufacturer A was in fact the originator of the product and whether the supply chain was as expected (Col. 28, lines 44-62; Col. 30, lines 5-25); wherein the reading is performed at the local retailer of the product (Col. 30, lines 5-11), 
wherein the verifying comprises: reading from a device of the package, e.g. using a reader device to perform an examination of the product in relation to the composite security marking of the product to obtain the hash value and to determine the signature of the hash value (Col. 23, lines 49-67; Col. 29, lines 25-59); and 
reading from the blockchain, e.g. accessing the data stored in the two blockchains in order to examine manufacturer A was in fact the originator of the product and whether the supply chain was as expected, wherein the examination may be made at each node along the supply chain (Col. 30, lines 5-25).
Endress in view of Feeney in view of Coleman does not clearly teach at a pharmacy: verifying a prescription of a patient by an operation including a private key of the patient and a public key of a prescriber.
Savolainen teaches at a pharmacy, i.e. a certified pharmacist as a 3rd user (Para. 52): verifying the prescription of a patient by an operation including a private key of the patient and a public key of a prescriber, e.g. creating, by a doctor, prescription and issuing a transaction that transfer ownership of the prescription to a person (Para. 79); signing the transaction using the doctor’s private key and using the sender’s, i.e., doctor’s, public key to verify (Para. 105, 121); the pharmacist presents the patient with a challenge to verify his/her identity and the patient signs the previous record issued by the doctor thus verifying their identity, wherein signatures are created using the private key (Para. 109, 121).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney in view of Coleman to include at a pharmacy: verifying a prescription of a patient by an operation including a private key of the patient and a public key of a prescriber, using the known method of creating, by a doctor, prescription and issuing a transaction that transfer ownership of the prescription to a person, signing the transaction using the doctor’s private key and using the sender’s, i.e., doctor’s, public key to verify, and the patient signs the previous record issued by the doctor thus verifying their identity, wherein signatures are created using the private key, as taught by Savolainen, in combination with the system of Endress in view of Feeney in view of Coleman, for the purpose of minimizing misuse possibilities (Savolainen-Para. 5).

Claims 21-23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Endress in view of Feeney in view of Coleman and further in view of Divine et al. (US 2015/0096266 A1).
Regarding claim 21, Endress in view of Feeney in view of Coleman teaches all elements of claim 1.
Endress in view of Feeney in view of Coleman does not clearly teach wherein manufacturing the medicine comprises 3D printing the medicine using a second 3D printer.
Divine teaches wherein manufacturing the medicine comprises 3D printing the medicine using a second 3D printer, e.g. the medicinal product itself may be printed by the 3-D printing system—second 3D printer-- (Para. 102); medicinal product may be packaged in a 3-D printed package, wherein the container may comprise a bottle, pouch, or other package into which individual pills, capsules, gelcaps, or other doses of the medicinal product are placed (Para. 100), wherein the container itself may have been printed using a different 3-D printing system (Para. 13, 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney in view of Coleman to include wherein manufacturing the medicine comprises 3D printing the medicine using a second 3D printer, using the known method of packaging medicinal product in a 3-D printed package, wherein the container may comprise a bottle, pouch, or other package into which individual pills, capsules, gelcaps, or other doses of the medicinal product are placed, wherein the container itself may have been printed using a different 3-D printing system, wherein the producing and/or packaging of the medication may be located at a staffed or self-service pharmacy, as taught by Divine, in combination with the system of Endress in view of Feeney in view of Coleman, for the purpose of aiding in the maintaining of a sterile environment for the printing of the medication.

Regarding claim 22, Endress in view of Feeney in view of Coleman in view of Divine teaches all elements of claim 21.
Endress in view of Feeney in view of Coleman does not clearly teach wherein: the medicine comprises multiple medicines each having a respective dose, the multiple medicines being combined into a single delivery mechanism, the multiple medicines and the respective dose of each medicine are customized for an individual customer.
Divine teaches wherein: the medicine comprises multiple medicines each having a respective dose, the multiple medicines being combined into a single delivery mechanism, the multiple medicines and the respective dose of each medicine are customized for an individual customer, e.g. printing pharmaceutical and/or food grade print media such as compositions including one or more active ingredients with or without fillers and/or one or more binders, wherein individual pills of medicinal product may be customized for a particular user’s dose (Para. 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney in view of Coleman to include wherein: the medicine comprises multiple medicines each having a respective dose, the multiple medicines being combined into a single delivery mechanism, the multiple medicines and the respective dose of each medicine are customized for an individual customer, using the known method of printing pharmaceutical and/or food grade print media such as compositions including one or more active ingredients with or without fillers and/or one or more binders, wherein individual pills of medicinal product may be customized for a particular user’s dose, as taught by Divine, in combination with the system of Endress in view of Feeney in view of Coleman, for the purpose of aiding in the maintaining of a sterile environment for the printing of the medication.

Regarding claim 23, Endress in view of Feeney in view of Coleman in view of Divine teaches wherein the delivery mechanism comprises a pill, e.g. tablets which are contained in a set of blister packs (Endress-Col. 20, lines 25-41);
also note:  Coleman discloses a bottle that includes pills (Para. 70);
also note:  Divine discloses pills (Para. 102).

Regarding claim 30, Endress in view of Feeney in view of Coleman teaches all elements of claim 29.
Endress in view of Feeney in view of Coleman does not clearly teach the method of claim 29, wherein manufacturing the medicine comprises 3D printing the medicine using a second 3D printer.
Divine teaches wherein manufacturing the medicine comprises 3D printing the medicine using a second 3D printer, e.g. medicinal product may be packaged in a 3-D printed package, wherein the container may comprise a bottle, pouch, or other package into which individual pills, capsules, gelcaps, or other doses of the medicinal product are placed (Para. 100), wherein the container itself may have been printed using a different 3-D printing system—second 3D printer-- (Para. 13, 102), wherein the producing and/or packaging of the medication may be located at a staffed or self-service pharmacy (Para. 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney in view of Coleman to include wherein manufacturing the medicine comprises 3D printing the medicine using a second 3D printer, using the known method of packaging medicinal product in a 3-D printed package, wherein the container may comprise a bottle, pouch, or other package into which individual pills, capsules, gelcaps, or other doses of the medicinal product are placed, wherein the container itself may have been printed using a different 3-D printing system, wherein the producing and/or packaging of the medication may be located at a staffed or self-service pharmacy, as taught by Divine, in combination with the system of Endress in view of Feeney in view of Coleman, for the purpose of aiding in the maintaining of a sterile environment for the printing of the medication.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Endress in view of Feeney in view of Coleman in view of Divine and further in view of Church (US 2017/0360714 A1).
Regarding claim 24, Endress in view of Feeney in view of Coleman in view of Divine teaches all elements of claim 22.
Endress in view of Feeney in view of Coleman in view of Divine does not clearly teach wherein the delivery mechanism comprises a patch.
Church teaches wherein the delivery mechanism comprises a patch, e.g. wherein the medication is to be delivered as a patch (Para. 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney in view of Coleman in view of Divine to include wherein the delivery mechanism comprises a patch, using the known method of wherein the medication is to be delivered as a patch, as taught by Church, in combination with the system of Endress in view of Feeney in view of Coleman in view of Divine, for the purpose of providing rapid compounding to enable personalized medicine (Church-Para. 6).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Endress in view of Feeney in view of Coleman and further in view of Church.
Regarding claim 26, Endress in view of Feeney in view of Coleman teaches all elements of claim 1.
Endress in view of Feeney in view of Coleman does not clearly teach wherein the certificate further comprises at least one of a make, a model, an identifier, or an owner of a second 3D printer that printed the medicine.
Church teaches wherein the certificate further comprises at least one of a make, a model, an identifier, or an owner of a second 3D printer that printed the medicine, e.g. 3D printing medications (Para. 26, 27); including identifying information identifying the 3D printer (Para. 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney in view of Coleman to include wherein the certificate further comprises at least one of a make, a model, an identifier, or an owner of a second 3D printer that printed the medicine, using the known method of 3D printing medications and including identifying information identifying the 3D printer, as taught by Church, in combination with the system of Endress in view of Feeney in view of Coleman, for the purpose of providing rapid compounding to enable personalized medicine (Church-Para. 6).

Regarding claim 27, Endress in view of Feeney in view of Coleman teaches all elements of claim 1.
Endress in view of Feeney in view of Coleman does not clearly teach wherein the manufacturing the package is performed at a pharmacy.
Church teaches wherein the manufacturing the package is performed at a pharmacy, e.g. 3D printing medications by dispensing the medications into pre-existing capsules or by 3D printing the capsules to include the dispensed medications (Para. 26, 27); including identifying information identifying the 3D printer, wherein the identification may include a two-dimensional bar code (Para. 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney in view of Coleman to include wherein the manufacturing the package is performed at a pharmacy, using the known method of 3D printing medications by dispensing the medications into pre-existing capsules or by 3D printing the capsules to include the dispensed medications and including identifying information identifying the 3D printer, wherein the identification may include a two-dimensional bar code, as taught by Church, in combination with the system of Endress in view of Feeney in view of Coleman, for the purpose of providing rapid compounding to enable personalized medicine (Church-Para. 6).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Endress in view of Feeney in view of Coleman in view of Church and further in view of Divine.
Regarding claim 28, Endress in view of Feeney in view of Coleman in view of Church teaches all elements of claim 26.
Endress does not clearly teach the method of claim 26, wherein the owner of the first 3D printer is a manufacturer of the medicine, and wherein an owner of the second 3D printer is a pharmacy at which the package is printed.
Feeney teaches wherein an owner of the second 3D printer…at which the package is printed, e.g. producing the product using three-dimensional printing and affixing the first code to the product, wherein the affixing may include attaching to, adhering to, incorporated within, or embedded within the product (Para. 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress to include wherein an owner of the second 3D printer…at which the package is printed, using the same motivation as in claim 1.
Endress in view of Feeney does not clearly teach the method of claim 26, wherein the owner of the first 3D printer is a manufacturer of the medicine, and wherein an owner of the second 3D printer is a pharmacy at which the package is printed.
Coleman teaches wherein an owner of the second 3D printer…at which the package is printed, e.g. 3D printing a bottle or container to enclose a medicine and embedding one or more sensors and other components of the system within the bottle or container (Para. 58, 71, 87).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney to include wherein an owner of the second 3D printer…at which the package is printed, using the same motivation as in claim 1.
Endress in view of Feeney in view of Coleman does not clearly teach the method of claim 26, wherein the owner of the first 3D printer is a manufacturer of the medicine, and wherein an owner of the second 3D printer is a pharmacy at which the package is printed.
Church teaches wherein the owner of the first 3D printer is a manufacturer of the medicine, and wherein an owner of the…3D printer is a pharmacy at which the package is printed, e.g. 3D printing medications by dispensing the medications into pre-existing capsules or by 3D printing the capsules to include the dispensed medications (Para. 26, 27); including identifying information identifying the 3D printer, wherein the identification may include a two-dimensional bar code (Para. 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney in view of Coleman to include wherein the owner of the first 3D printer is a manufacturer of the medicine, and wherein an owner of the…3D printer is a pharmacy at which the package is printed, using the same motivation as in claim 26.
Endress in view of Feeney in view of Coleman in view of Church does not clearly teach the method of claim 26, wherein an owner of the second 3D printer is a pharmacy at which the package is printed.
Divine teaches wherein the owner of the first 3D printer is a manufacturer of the medicine, e.g. the medicinal product itself may be printed by the 3-D printing system—first 3D printer-- (Para. 102), and 
wherein an owner of the second 3D printer is a pharmacy at which the package is printed, e.g. medicinal product may be packaged in a 3-D printed package, wherein the container may comprise a bottle, pouch, or other package into which individual pills, capsules, gelcaps, or other doses of the medicinal product are placed (Para. 100), wherein the container itself may have been printed using a different 3-D printing system—second 3D printer-- (Para. 13, 102), wherein the producing and/or packaging of the medication may be located at a staffed or self-service pharmacy (Para. 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endress in view of Feeney in view of Coleman in view of Church to include wherein an owner of the second 3D printer is a pharmacy at which the package is printed, using the known method of packaging medicinal product in a 3-D printed package, wherein the container may comprise a bottle, pouch, or other package into which individual pills, capsules, gelcaps, or other doses of the medicinal product are placed, wherein the container itself may have been printed using a different 3-D printing system, wherein the producing and/or packaging of the medication may be located at a staffed or self-service pharmacy, as taught by Divine, in combination with the system of Endress in view of Feeney in view of Coleman in view of Church, for the purpose of aiding in the maintaining of a sterile environment for the printing of the medication.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daya et al. (US 2013/0193621 A1) – Daya discloses creating a 3D printed customized dose of medicine and packaging it by depositing it into a secure medicament package (Para. 41, 42).

Jerstroem et al. (US 2018/0285880 A1) – Jerstroem discloses tracking OTC drugs using a unique identifier which may be recorded on the blockchain during manufacturing/packaging (Para. 51).

Endress et al. (US 10,002,277 B1) – Endress discloses affixing a composite security marking to a package/product, tracking the product through the supply chain using the data in the marking and the data recorded on a blockchain (Figs. 2-3, 8A, 8B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





19 July 2022
/Jeremy S Duffield/           Primary Examiner, Art Unit 2498